DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1)/(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunt et al. (US 6,208,234 B1).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-11, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, 12 and 19 applicant uses the term “resistor” and defines the resistors are “printed resistive elements” The term resistor is now indefinite because the term “printed resistive element” is broader than “resistor” and now it unclear as to if applicant is changing the definition of a resistor to include boarder elements such as such as a wire or transmission line or feed line which would be resistive elements.  A proposed suggestion by Examiner is to change 
Dependent claims 3-11, 14-18 and 20-22 are rejected by virtue of its dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  1, 5-10, 12, 16-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2018/0248270 A1) in view of Hunt et al. (US 6,208,234 B1).
Regarding claim 1, Ding discloses in Fig. 2-11 an antenna assembly, comprising: a plurality of antenna elements (200, Fig. 2); a microstrip feed network configured to supply power to the plurality of antenna elements (100 and 300[008-10],[0043]); and one or more resistors (attenuation circuit, 300 [0036], R1-10 Fig. 9-11, [0047]) disposed within the microstrip feed network proximate to one or more of the plurality of antenna elements, wherein the one or more resistors are configured to control sidelobes of the antenna assembly ([0028] [0038], [0043], [0047] ),  the resistor (attenuation circuit, 300 [0036], R1-10 Fig. 9-11, [0047])  includes printed 
Ding does not specify wherein the one or more resistors are printed resistive elements. 
Hunt disclose a resistor are printed resistive elements (col. 1 lines 4-10 and col. 26 lines 54-56).
Before the effective filing date of the invention, it would have been obvious to make the resistors of Ding out of printed resistive elements as disclosed in Hunt to save space and create compact electronics and as a known type of resistor.
Regarding claim 12, Ding discloses in Fig. 2-11 method of controlling sidelobes of an antenna assembly([0028][0038][0042]), the method comprising: providing a plurality of antenna elements(200 Fig. 2-7); supplying power to the plurality of antenna elements by a microstrip feed network (100, 300 [008-10],[0043]); and disposing one or more resistors within the microstrip feed network proximate to one or more of the plurality of antenna elements(300 [0036], R1-10 Fig. 9-11,[0047]) wherein said disposing comprises embedding the one or more resistors within the antenna assembly(300 in Fig. 2), and wherein said embedding comprises printing resistive elements within the antenna assembly (300 in Fig. 2 included printed wires which are printed resistive elements).
Ding does that specify printing resistive elements to form the one or more resistors.
Hunt discloses printing resistive elements to form the one or more resistors (col. 1 lines 4-10 and col. 26 lines 54-56).
Before the effective filing date of the invention, it would have been obvious to make the resistors of Ding out of printed resistive elements as disclosed in Hunt to save space and create compact electronics and as a known type of resistor.
Regarding claim 5 and 16, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the one or more resistors are disposed in power inlet segments that electrically couple to the one or more of the plurality of antenna elements (resistor are located in feeder where power is feed [0047] Fig. 2, 6, 7).
Regarding claim 6 and 17, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the one or more resistors comprise a plurality of resistors proximate to a subset of the antenna elements located at or otherwise proximate to a periphery of the antenna assembly (attenuation circuit is at corner [0038], fig. 2).
Regarding claim 7 and 18, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the one or more resistors comprises a plurality of resistors disposed in the microstrip feed network proximate to corners of the antenna assembly (attenuation circuit is at corner [0038], fig. 2).
Regarding claim 8, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the plurality of antenna elements comprise: corner antenna elements; peripheral interior antenna elements between the corner antenna elements; and interior main antenna elements proximate to a center of the antenna assembly, wherein the one or more resistors are not proximate to the interior main antenna elements (no attenuation circuit in center antenna elements Fig. 2).
Regarding claim 9, Ding discloses in Fig. 2-11 the antenna assembly of claim 8, wherein the one or more resistors comprises a first plurality of resistors proximate to the corner antenna elements (attenuation circuit is at corner [0038], fig. 2, Fig. 9-11).
Regarding claim 10, Ding discloses in Fig. 2-11 the antenna assembly of claim 9, wherein the one or more resistors further comprises a second plurality of resistors proximate to 
Regarding claim 21, Ding discloses antenna assembly of claim 1, wherein the printed resistive elements are printed onto or into a power inlet segment (resistor are located in feeder where power is feed [0047] Fig. 2, 6, 7), and wherein the printed resistive elements are additively printed via liquid dispensing, aerosol jet dispensing, screen printing, chemical vapor deposition, atomic layer deposition, or physical vapor deposition (Hunt: chemical vapor deposition col. 1 lines 4-10).
Regarding claim 22, Ding discloses method of claim 12, wherein said printing comprises additively printing via liquid dispensing, aerosol jet dispensing, screen printing, chemical vapor deposition, atomic layer deposition, or physical vapor deposition (Hunt: chemical vapor deposition col. 1 lines 4-10).
Claim 3-4, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Hunt as applied to claim 1 above, and further in view of Baks et al. (US 2018/0159203 A).
Regarding claim 3 and 14, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, wherein the plurality of antenna elements are disposed on a first dielectric [0003].
Ding does not specify the first dielectric is above the microstrip feed network.
Baks discloses plurality of antenna elements (152) are disposed on a first dielectric(150) above the microstrip feed network(112, 114, fig. 1).
Before the effective filing date of the invention, it would have been obvious to include the dielectric above the microstrip feed network. as disclosed in Baks to the system of Ding to provide an compact integrated device (Baks:[0030][0078]) . 
Regarding claim 4 and 15, Ding discloses in Fig. 2-11 the antenna assembly of claim 3, except wherein the microstrip feed network and the one or more resistors are disposed on a second layer below the first dielectric
Baks wherein the microstrip feed network is disposed on a second layer below the first dielectric (140, 130. Fig. 1).
Before the effective filing date of the invention, it would have been obvious to have a micro feed network disposed on a second dielectric as disclosed in Baks to the system of Ding to provide an compact integrated device with less interference (Baks:[0030][0078])  
 Regarding claim 11, Ding discloses in Fig. 2-11 the antenna assembly of claim 1, except  further comprising a ground plane disposed below the microstrip feed network.
Baks discloses a ground plane disposed below the microstrip feed network (M6, Fig. 1[0032]).
Before the effective filing date of the invention, it would have been obvious to have ground plane disposed below the microstrip feed network as disclosed in Baks to the system of Ding to provide an compact integrated device with less interference (Baks:[0030][0078]) . 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Hunt and further in view of Baks et al. (US 2018/0159203 A).
Regarding claim 19, Ding discloses in Fig. 2-11 the antenna assembly, comprising: a plurality of antenna elements (200 Fig. 2) disposed on a first dielectric ([0003]), wherein the plurality of antenna elements comprise corner antenna elements, peripheral interior antenna elements between the corner antenna elements, and interior main antenna elements proximate to a center of the antenna assembly(Fig. 2-7); a microstrip feed network configured to supply power to the plurality of antenna elements(100 and 300[008-10],[0043]); and a first plurality of resistors 
Ding does not specify wherein the one or more resistors are printed resistive elements.
 Hunt disclose a resistor are printed resistive elements (col. 1 lines 4-10 and col. 26 lines 54-56).
Before the effective filing date of the invention, it would have been obvious to make the resistors of Ding out of printed resistive elements as disclosed in Hunt to save space and create compact electronics and as a known type of resistor.
Ding does not disclose wherein the microstrip feed network and the first plurality of resistors are disposed on a second dielectric below the first dielectric;
Baks wherein the microstrip feed network is disposed on a second layer below the first dielectric (140, 130. Fig. 1).
Before the effective filing date of the invention, it would have been obvious to have a micro feed network disposed on a second dielectric as disclosed in Baks to the system of Ding to provide an compact integrated device with less interference (Baks:[0030][0078])  
Regarding claim 20, Ding discloses in Fig. 2-11 the antenna assembly of claim 19, further comprising a second plurality of resistors proximate to the peripheral interior antenna elements, wherein the second plurality of resistors are not proximate to the interior main antenna elements (grouping the resistor by location, Fig. 9-11, Fig. 3, [0043]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844          

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844